DETAILED ACTION
The instant application having Application No. 16/939,297 filed on July 27, 2020 is presented for examination by the examiner.
The claims submitted August 12, 2022 in response to the office action mailed May 13, 2022 are under examination. Claims 1-14 are pending, all of which have been amended at least by the amendments to claim 1.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang USPGPub 2015/0319389 (previously cited, hereafter Huang) in view of Son USPGPub 2015/0109684 A1 (hereafter Son) and Kubota et al. USPGPub 2013/0314804 A1 (hereafter Kubota).
Regarding claim 1, Huang teaches (3rd embodiment, Table 5, Fig. 5, paragraphs [0102]-[0112]) “An optical system (paragraph [0102]: “image capturing unit according to the 3rd embodiment”) comprising:
a first lens (first lens element 310) comprising positive refractive power (paragraph [0103]: “310 with positive refractive power”), a convex object-side surface (paragraph [0103]: “has an object-side surface 311 being convex in a paraxial region”) and a concave image-side surface (paragraph [0103]: “an image-side surface 312 being concave in a paraxial region”);
a second lens (second lens element 320) comprising refractive power (paragraph [0104]: “320 with positive refractive power”) and a convex object-side surface (paragraph [0104]: “object-side surface 321 being convex”);
a third lens (third lens element 330) comprising negative refractive power (paragraph [0105]: “330 with negative refractive power”), a convex object-side surface (paragraph [0105]: “object-side surface 331 being convex”) and a concave image-side surface (paragraph [0105]: “image-side surface 332 being concave”);
a fourth lens (fourth lens element 340) comprising positive refractive power (paragraph [0106]: “340 with positive refractive power”);
a fifth lens (fifth lens element 350) comprising refractive power (paragraph [0107]: “350 with negative refractive power”) and a convex object-side surface (paragraph [0107]: “object-side surface 351 being convex”); and
a sixth lens (sixth lens element 360) comprising negative refractive power (paragraph [0108]: “360 with negative refractive power”) and a concave image-side surface (paragraph [0108]: “image-side surface 362 being concave”), wherein the first to sixth lenses are sequentially disposed from an object side to an image side (paragraph [0102]: “in order from an object side to an image side, an aperture stop 300, a first lens element 310, a second lens element 320, a third lens element 330, a fourth lens element 340, a fifth lens element 350, a sixth lens element 360”), 
wherein 0.35 < TTL/(2*lmgH) < 0.95 is satisfied (in the Table in paragraph [0112] TL/ImgH=1.67, therefor TTL/(2*ImgH)=0.835 which is in the claimed range), where TTL is a distance from the object-side surface of the first lens to an imaging surface of an image sensor (paragraph [0087] “an axial distance between the object-side surface 111 of the first lens element 110 and an image plane 180 is TL”) and ImgH is half a diagonal length of the imaging surface of the image sensor (paragraph [0087]: “a maximum image height of the photographing optical lens assembly is ImgH”), 
wherein |f5/f| > 2 is satisfied (Table 5, f5=-9.77 and f=3.53, thus |f5/f|=2.77 which is in the claimed range), where f5 is a focal length of the fifth lens (focal length of Lens 5 in Table 5) and f is an overall focal length of the optical system (f=3.53 mm in Table 5), and
wherein -2.5 < f/f34 … (Table 5, f=3.53, and f34 can be calculated from the data in Table 5 using a matrix calculation f34=13.09, thus f/f34=0.27 which is greater than -2.5) is satisfied, where f34 is a synthetic focal length of the third and fourth lenses (f34 can be calculated from the data in Table 5 using a matrix calculation f34=13.09).”
However, Huang 3rd embodiment fails to teach “-2.5 < f/f34 < -0.2.”
Huang, 2nd embodiment teaches a similar six lens system, with first lens positive, meniscus, convex to the object side, second lens convex to the object side, third lens negative, meniscus, convex to the object side, fourth lens positive, fifth lens convex to the object side, and sixth lens concave to the image side. For the 2nd embodiment the value of f34 can be calculated from the data in Table 3, using a matrix calculation, f34=-41.76. From Table 3, f=3.64, thus f/f34=-0.09. Although this is not within the claimed range, it is a negative number, demonstrating that negative values for f34 and f/f34 are not precluded within the optical system of Huang.
Son teaches (6th embodiment, Figs. 16-18, Table 11, paragraphs [0205]-[0220]) “An optical system (lens module 600) comprising:
a first lens (first lens 10) comprising positive refractive power (paragraph [0207]: “the first lens 10 may have positive refractive power.”), a convex object-side surface (paragraph [0207]: “A first surface of the first lens 10 may be convex”) and a concave image-side surface (paragraph [0207]: “a second surface thereof may be concave”);
a second lens (second lens 20) comprising refractive power (paragraph [0208]: “second lens 20 may have positive refractive power”) and a convex object-side surface (paragraph [0208]: “Both surfaces of the second lens 20 may be convex”);
a third lens (third lens 30) comprising negative refractive power (paragraph [0209]: “third lens 30 may have negative refractive power”), a convex object-side surface (paragraph [0209]: “A first surface of the third lens 30 may be convex”) and a concave image-side surface (paragraph [0209]: “a second surface thereof may be concave”);
a fourth lens (fourth lens 40) comprising positive refractive power (paragraph [0210]: “fourth lens 40 may have positive refractive power”);
a fifth lens (fifth lens 50) comprising refractive power (paragraph [0211]: “fifth lens 50 may have positive refractive power”) and a convex object-side surface (paragraph [0211]: “Both surfaces of the fifth lens 50 may be convex”); and
a sixth lens (sixth lens 60) comprising negative refractive power (paragraph [0212]: “sixth lens 60 may have negative refractive power”) and a concave image-side surface (paragraph [0212]: “a second surface thereof may be concave”), wherein the first to sixth lenses are sequentially disposed from an object side to an image side (see order from left to right in Fig. 16 and from Iris to s15 in Table 11), 
wherein 0.35 < TTL/(2*lmgH) < 0.95 is satisfied (TTL is the sum of the thickness of all the surfaces in Table 11, thus TTL=5.76; paragraph [0217]: “IMGH is 6.1 mm”; thus TTL/(2*ImgH)=0.472 which is in the claimed range), where TTL is a distance from the object-side surface of the first lens to an imaging surface of an image sensor (TTL is the sum of the thickness of all the surfaces in Table 11, thus TTL=5.76) and ImgH is half a diagonal length of the imaging surface of the image sensor (paragraph [0217]: “IMGH is 6.1 mm”), 
… and
wherein -2.5 < f/f34 < -0.2 is satisfied (paragraph [0217]: “a total focal length f of the lens module 600 is 4.2 mm”; f34 can be calculated from the data in Table 11 using a matrix calculation, f34=-6.079, thus f/f34=-0.69 which is in the claimed range), where f34 is a synthetic focal length of the third and fourth lenses (f34 can be calculated from the data in Table 11 using a matrix calculation, f34=-6.079).”

Kubota teaches (numerical data example 4, paragraph [0073]) “An optical system (the imaging lens of Numerical Data Example 4) comprising:
a first lens (surfaces 1 and 2) comprising positive refractive power (paragraph [0073]: “f1=2.84 mm”), a convex object-side surface (see positive r of surface 1 in paragraph [0073]) and a concave image-side surface (see positive r of surface 2 in paragraph [0073]);
a second lens (surfaces 3 and 4) comprising refractive power (paragraph [0073] “f2 = -6.65 mm”) and a convex object-side surface (see positive r of surface 3 in paragraph [0073]);
a third lens (surfaces 5 and 6) comprising negative refractive power (paragraph [0073] “f3=-31.21”), …
a fourth lens (surfaces 7 and 8) comprising … refractive power (paragraph [0073] “f4=-26.07 mm”);
a fifth lens (surfaces 9 and 10) comprising refractive power (paragraph [0073] “f5=57.39”) … and
a sixth lens (surfaces 11 and 12) comprising negative refractive power (paragraph [0073] “f6=-38.73 mm”) and a concave image-side surface (see positive r of surface 12 in paragraph [0073]), wherein the first to sixth lenses are sequentially disposed from an object side to an image side (from object to image plane in paragraph [0073]), …
wherein -2.5 < f/f34 < -0.2 is satisfied (paragraph [0073] “f34/f=-3.17” thus f/f34=-0.315 which is in the claimed range), where f34 is a synthetic focal length of the third and fourth lenses (paragraph [0023]: “a composite focal length of the third lens and the fourth lens is f34”).”
Kubota further teaches (paragraphs [0023]-[0024]): “-20.0 <f34/f<-1.0 (4) 
When the imaging lens satisfies the conditional expression (4), it is possible to restrain the chromatic aberration, the field curvature, and the astigmatism within satisfactory ranges. In addition, it is also possible to restrain the incident angle of a light beam emitted from the imaging lens to the imaging element within a range set in advance. When the value exceeds the upper limit of "-1.0", since a distance from an image plane to an exit pupil is long, it is easy to restrain the incident angle of a light beam emitted from the imaging lens to the imaging element within a range set in advance. However, the axial chromatic aberration and the chromatic aberration of magnification are excessively corrected and a plus distortion increases, it is difficult to obtain satisfactory image-forming performance. On the other hand, when the value is below the lower limit of "-20.0", the axial chromatic aberration is insufficiently corrected. In addition, a sagittal image surface curves to the object side (in a minus direction) and the astigmatic difference increases, so that it is difficult to obtain satisfactory image-forming performance.”
Kubota’s conditional expression (4) corresponds to a range for f/f34 of:
-1.0 < f/f34 < -0.05
which overlaps the claimed range of -2.5 < f/f34 < -0.2.

Thus Huang, 3rd embodiment teaches the optical system of claim 1, except for a value of f/f34 such that -2.5<f/f34<-0.2. In the 2nd embodiment, Huang teaches a negative value for f34 and thus a negative value for f/f34. Son, 6th embodiment, teaches an optical system very similar to claim 1 and the 3rd embodiment of Huang, where f/f34=-0.69 which is in the claimed range. Kubota teaches that a value of f/f34 between -1.0 and -0.05 in a six lens optical system is important to restrain the chromatic aberration, the field curvature, and the astigmatism within satisfactory ranges (Kubota paragraphs [0023]-[0024]).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the value of f/f34 in the optical system of Huang, such that -2.5<f/f34<-0.2 such as f/f34=-0.69 as taught by Son. One would have been motivated to optimize the value of f/f34 because Kubota teaches that a value of f/f34 between -1.0 and -0.05 in a six lens optical system is important to restrain the chromatic aberration, the field curvature, and the astigmatism within satisfactory ranges (Kubota paragraphs [0023]-[0024]).
Regarding claim 3, The Huang-Son-Kubota combination teaches “The optical system of claim 1,” and Huang further teaches “wherein 0.95 < TTL/f < 1.45 is satisfied (TTL is the sum of all of the thicknesses from surface 2 through surface 15, thus TTL=4.585, and f=3.53 in Table 5, therefor TTL/f=1.30 which is in the claimed range).”
Regarding claim 4, The Huang-Son-Kubota combination teaches “The optical system of claim 1,” and Huang further teaches “wherein 0 < f/f1 < 1.5 is satisfied (Table 5, f=3.53 mm, f1=13.15, thus f/f1=0.27 which is in the claimed range), where f1 is a focal length of the first lens (Table 5 the Focal Length of Lens 1 is 13.15).”
Regarding claim 5, The Huang-Son-Kubota combination teaches “The optical system of claim 1,” and Huang further teaches “wherein 0.2 < |f/f5| + |f/f6| < 6.0 is satisfied (Table 5, f=3.53, f5=-9.77 and f6=-29.35, therefor the quantity |f/f5| + |f/f6| = 0.48 which is in the claimed range), where f6 is a focal length of the sixth lens (Table 5 the Focal length of Len 6 is     -29.35).”
Regarding claim 6, The Huang-Son-Kubota combination teaches “The optical system of claim 1,” and Huang further teaches “wherein 0 < |f/f3| + |f/f4| < 3 is satisfied (Table 5, f=3.53, f3=-8.18, f4=5.39, therefor |f/f3| + |f/f4|= 1.09 which is in the claimed range), where f3 is a focal length of the third lens (Table 5 Focal length of Len 3 f3=-8.18) and f4 is a focal length of the fourth lens (Table 5 Focal length of Len 4 f4=5.39).”
Regarding claim 7, The Huang-Son-Kubota combination teaches “The optical system of claim 1,” and Huang further teaches “wherein 0.15 < r12/f < 0.9 is satisfied (Table 5, f=3.53 and the radius of curvature of the image side of the sixth lens, surface 13 is 1.465, thus r12/f=0.42 which is in the claimed range), where r12 is a radius of curvature of the image-side surface of the sixth lens (Table 5, the radius of curvature of the image side of the sixth lens, surface 13 is 1.465).”
Regarding claim 8, The Huang-Son-Kubota combination teaches “The optical system of claim 1,” and Huang further teaches “wherein 0 < |f1/f3|< 25 is satisfied (Table 5 f1=13.15, f3=-8.18 therefor |f1/f3|=1.61 which is in the claimed range), where f1 is a focal length of the first lens (Table 5, Focal length of Lens 1 f1=13.15) and f3 is a focal length of the third lens (Table 5, Focal length of Lens 3 f3=-8.18).”
Regarding claim 9, The Huang-Son-Kubota combination teaches “The optical system of claim 1,” and Huang further teaches “wherein 0 < (r9-r10)/(r9+r10) < 2.5 is satisfied (Table 5, Lens 5 has object and image side surfaces 10 and 11, thus r9=58.775 and r10=4.864 therefore (r9-r10)/(r9+r10)=0.85 which is in the claimed range), where r9 is a radius of curvature of the object-side surface of the fifth lens (Table 5 curvature radius of surface 10 r9=58.775) and r10 is a radius of curvature of an image-side surface of the fifth lens (Table 5 curvature radius of surface 11 r10=4.864).”
Regarding claim 10, The Huang-Son-Kubota combination teaches “The optical system of claim 1,” and Huang further teaches “wherein 0.2 < |f/f1| + |f/f2| < 4 is satisfied (Table 5, f=3.53, f1=13.15, f2=4.72, thus |f/f1| + |f/f2|=1.02 which is in the claimed range), where f1 is a focal length of the first lens (Table 5 Focal length of Lens 1 f1=13.15) and f2 is a focal length of the second lens (Table 5 Focal length of Lens 2 f2=4.72).”
Regarding claim 11, The Huang-Son-Kubota combination teaches “The optical system of claim 1,” and Huang further teaches “wherein 0.7 < DL/f < 1.2 is satisfied (Table 5 DL is the sum of the distances of surfaces 2 to 12 thus DL=3.618, and f=3.53 therefor DL/f=1.02 which is in the claimed range), where DL is a distance from the object-side surface of the first lens to the image-side surface of the sixth lens (Table 5 DL is the sum of the distances of surfaces 2 to 12 thus DL=3.618).”
Regarding claim 12, The Huang-Son-Kubota combination teaches “The optical system of claim 1,” and Huang further teaches “wherein 42 < v4 + v5 < 115 is satisfied (Table 5, Abbe # of Lens 4 v4=55.9 and Abbe # of Lens 5 v5=55.9, therefore v4 + v5 = 111.8 which is in the claimed range), where v4 is an Abbe number of the fourth lens (Table 5, Abbe # of Lens 4 v4=55.9) and v5 is an Abbe number of the fifth lens (Table 5 Abbe # of Lens 5 v5=55.9).”
Regarding claim 13, The Huang-Son-Kubota combination teaches “The optical system of claim 1,” and Huang further teaches “wherein 0.5 < f/f12 < 2.5 is satisfied (Table 5 f=3.53 and f12 can be calculated from the data of surfaces 2-5 using a matrix calculation to be f12=3.636, thus f/f12=0.97 which is in the claimed range), where f12 is a synthetic focal length of the first and second lenses (Table 5 f12 can be calculated from the data of surfaces 2-5 using a matrix calculation to be f12=3.636).”
Regarding claim 14, The Huang-Son-Kubota combination teaches “The optical system of claim 1,” and Huang further teaches “wherein 10 < v12 - v34 < 45 is satisfied (Table 5, v1=55.9 and v2=55.9 thus v12=55.9 and v3=23.5 and v4=55.9 thus v34=39.7, therefor v12 – v34 = 16.2 which is in the claimed range), where v12 is an average value of an Abbe number of the first lens and an Abbe number of the second lens (Table 5 Abbe #s v1=55.9 and v2=55.9 thus v12=55.9) and v34 is an average value of an Abbe number of the third lens and an Abbe number of the fourth lens (Table 5, Abbe #s v3=23.5 and v4=55.9 thus v34=39.7).”

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang USPGPub 2015/0319389 (previously cited, hereafter Huang) in view of Son USPGPub 2015/0109684 A1 (hereafter Son) and Kubota et al. USPGPub 2013/0314804 A1 (hereafter Kubota) as applied to claim 1 above, and further in view of Hsueh et al. USPGPub 2016/0062083 A1 (hereafter Hsueh).
Regarding claim 2, The Huang-Son-Kubota combination teaches “The optical system of claim 1,” however, Huang fails to teach “wherein the fourth lens comprises a convex object-side surface.”
Hsueh teaches (7th Embodiment, Figs. 13-14, Tables 13-14, paragraphs [0140]-[0150]) (claim 1) “An optical system (7th Embodiment, Figs. 13-14, Tables 13-14, paragraphs [0140]-[0150]) comprising:
a first lens (710) comprising positive refractive power (paragraph 141: “710 with positive refractive power” Table 13 f1=502.16), a convex object-side surface (paragraph 141: “an object-side surface 711 being convex in a paraxial region thereof”) and a concave image-side surface (paragraph 141: “an image-side surface 712 being concave in a paraxial region thereof”);
a second lens (720) comprising refractive power (paragraph 142: “720 with positive refractive power”) and a convex object-side surface (paragraph 142: “an object-side surface 721 being convex in a paraxial region thereof”);
a third lens (730) comprising negative refractive power (paragraph 143: “730 with negative refractive power”), a convex object-side surface (paragraph 143: “an object-side surface 731 being convex”) and a concave image-side surface (paragraph 143: “an image-side surface 732 being concave”);
a fourth lens (740) comprising positive refractive power (paragraph 144: “740 with positive refractive power”);
a fifth lens (750) comprising refractive power (paragraph 145: “750 with positive refractive power”) and a convex object-side surface (paragraph 145: “an object-side surface 751 being convex”); and
a sixth lens (760) comprising negative refractive power (paragraph 146: “760 with negative refractive power”) and a concave image-side surface (paragraph 146: “an image-side surface 762 being concave”), wherein the first to sixth lenses are sequentially disposed from an object side to an image side (see e.g. Fig. 13); and
wherein 0.35 < TTL/(2*lmgH) < 0.95 is satisfied (paragraph 150: “TTL/ImgH 1.59” therefor TTL/(2*ImgH)=0.795), where TTL is a distance from the object-side surface of the first lens to an imaging surface of an image sensor (paragraph 8: “an axial distance between the object-side surface of the first lens element and an image surface is TTL”) and ImgH is half a diagonal length of the imaging surface of the image sensor (paragraph 43: “a maximum image height of the imaging lens system (half of a diagonal length of an effective photosensitive area of an image sensor) is ImgH”).”
(claim 2) “wherein the forth lens comprises a convex object-side surface (paragraph 144: “an object-side surface 741 being convex”).”
Note that Hsueh further teaches other embodiments in which the object-side of the fourth lens is concave (e.g. paragraph [0062]: “an object-side surface 141 being concave in a paraxial region thereof”).
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).
Huang and the instant claim differ by the shape of the object-side of the fourth lens. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the shape of the object-side of the fourth lens to be convex as taught by Hsueh Embodiment 7 in the device of the Huang-Son-Kubota combination, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Hsueh teaches both examples where the object-side of the fourth lens is convex (paragraph [0144]) and where the object-side of the fourth lens is concave (paragraph [0062]).

	Response to Arguments
Applicant’s arguments submitted August 12, 2022 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872